                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


TEVARIUS GREEN                                                                   PETITIONER

VS.                                  5:18-cv-00042 BRW-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. After careful review of the findings and recommendations and the

timely objections thereto, as well as a de novo review of the record, I approve and adopt the

findings and recommendations in their entirety. Judgment will be entered accordingly.

       IT IS SO ORDERED this 16th day of January, 2019.



                                                      /s/Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
